Acknowledgment
The amendment filed on 30 June, 2021, responding to the Office Action mailed on 7 April, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-4, 6-12 and 14-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 14 March, 2019 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites ‘sacrifice layer’ at line 9 and Examiner presumes Applicant wished to recite ‘sacrificial layer’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 12 depends upon claim 9 which in turn depends upon claim 8; it appears to Examiner that the subject matter “wherein the step (d) further comprises: applying a laser to the first polyimide layer, such that the first polyimide layer is pyrolyzed, thereby removing the rigid substrate and the sacrificial layer”, that is recited in claim 12, appears in claim 8.  Thus it appears that claim 12 does not further limit claim 9.
  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    305
    698
    media_image1.png
    Greyscale
Claims 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) and CN 104505467 (Xiao) whose machine translation will be referenced.
Regarding claim 8, at [0003], AAPA providing a carrier sequentially including a rigid substrate, e.g. glass substrate, and a flexible substrate, e.g. PI, applying a laser to separate the glass from the flexible substrate by pyrolysis of the flexible substrate.
 
(a) providing a carrier sequentially including a rigid substrate, i.e. substrate 21 at page 8,9,  a sacrificial layer i.e. 25 at pages 8, 9, 11 described as polyimide with a thickness 1-200 microns at page 11, and a graphene layer i.e. 26 described as a heat conducting layer including graphene at page 10 with a thickness of 0.5 nm to 10 micron; 
(b) forming a flexible substrate, 23 described as a flexible material at page 8 with a thickness of 1-200 microns see page 11, on the carrier, as shown; 
(c) forming a display component layer, as described at page 11 and 24 at page 12, on the flexible substrate; and 
(d) applying a laser to the sacrificial layer, such that the sacrificial layer is completely pyrolyzed and vaporized by the laser without remaining on the rigid substrate, thereby removing the rigid substrate and the sacrifice layer, described as laser stripping process at page 11-12, 
wherein the step (d) further comprises: applying a laser to the first polyimide layer, such that the first polyimide layer is pyrolyzed, thereby removing the rigid substrate and the sacrificial layer, i.e. at least part of the heat conducting layer, see page 11.
Xiao teaches this method prevents excessive heat on the display device layer and thus improves performance of the display device as well as yield.

Regarding claim 9 which depends upon claim 8, AAPA discloses the rigid substrate is a glass substrate and Xiao teaches the sacrificial layer is a first polyimide layer; and the flexible substrate is a second polyimide layer.
Regarding claim 10 which depends upon claim 9, Xiao teaches thickness of the first polyimide layer ranges from 1 micrometer to 200 micrometers.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 9 wherein a thickness of the first polyimide layer ranges from 1 micrometer to 2 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 11 which depends upon claim 9, Xiao teaches a thickness of the second polyimide layer ranges from 1 micrometers to 100 micrometers.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 or claim 9 wherein a thickness of the second polyimide layer ranges from 8 micrometers to 10 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
claim 15 which depends upon claim 8, Xiao teaches his invention is applicable to OLEDs at page 6 and accordingly it would have been obvious to a person of ordinary skill in the art to configure the method of claim 1 wherein the display component layer has a plurality of organic light emitting diode components because Xiao teaches this is a suitable application for his process and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 9, Xiao teaches the step (d) further comprises: applying a laser to the first polyimide layer, such that the first polyimide layer is pyrolyzed, thereby removing the rigid substrate and the sacrificial layer, i.e. at least part of the heat conducting layer, see page 11.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Xiao and U.S. 2015/0349185 (Hsu).
Regarding claim 14 which depends upon claim 8, Xiao is silent as to the method of forming graphene.
Hsu is directed to electronic devices using graphene.  At [0040], Hsu teaches that graphene may be formed on plastic substrate with a low temperature manufacturing process such as sputtering.
Taken as a whole, the prior art is directed to the use of graphene in electronic devices.  Hsu teaches that graphene may be formed on plastic substrates using a low temperature sputtering process.  An artisan would recognize polyimide as a plastic material.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Chan Il, et al. “World's First Large Size 77-Inch Transparent Flexible OLED Display.” Journal of the Society for Information Display, vol. 26, no. 5, 2018, pp. 287–295., doi:10.1002/jsid.663 (Park) and Xiao whose machine translation will be referenced.
    PNG
    media_image2.png
    510
    1432
    media_image2.png
    Greyscale

Regarding claim 8 and referring to the discussion above, Park teaches (a) providing a carrier sequentially including a rigid substrate, a sacrificial layer; (b) forming a flexible substrate on the carrier; (c) forming a display component layer on the flexible substrate; and (d) removing the rigid substrate and the sacrificial layer.

Xiao teaches this method prevents excessive heat on the display device layer and thus improves performance of the display device, as well as, yield.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure Park’s method with a graphene layer to prevent excessive heat on the display device and improve yield and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8, Park discloses the rigid substrate is a glass substrate and Xiao teaches the sacrificial layer is a first polyimide layer; and Park and Xiao teach the flexible substrate is a second polyimide layer.
Regarding claim 10 which depends upon claim 9, Xiao teaches thickness of the first polyimide layer ranges from 1 micrometer to 200 micrometers.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 9 wherein a thickness of the first polyimide layer ranges from 1 micrometer to 2 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 11 which depends upon claim 9, Park teaches a thickness of the second polyimide layer ranges from 10 micrometers to 20 micrometers.
In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 12 which depends upon claim 9, Xiao teaches the step (d) further comprises: applying a laser to the first polyimide layer, such that the first polyimide layer is pyrolyzed, thereby removing the rigid substrate and the sacrificial layer, i.e. at least part of the heat conducting layer, see page 11.
Regarding claim 15 which depends upon claim 8, Park teaches the display component layer has a plurality of organic light emitting diode components.
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the prior art does not teach a thickness of the graphene layer ranges from 30 micrometers to 50 micrometers.  Xiao teaches a thickness of the graphene layer ranges from 0.5 nm to 10 micrometers.
Claims 2-4 and 6-7 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
 Applicant alleges that the subject matter of the now cancelled claim 13 has been incorporated into claim 8.  Examiner’s review does not find this is the case.  Examiner emphasizes that claims are to be taken as a whole, not ala carte.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893